DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image capturing system”, “image capturing device”, “determination unit”, “storage unit”, “correction unit”, “input unit”, “analyzing unit”, “subject transfer device”, and “head device” in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites, “make the first determination and the second determination about the biological subject come close to each other in a subsequent determination when the first determination and the second determination have different determination results” (emphasis added). However, it is difficult to understand how “in a subsequent determination” relates to “first determination” and “second determination” considering that the first determination and second determination are made to come close to each other in a subsequent determination. If the first determination is already performed, how can it be made to come close to a second determination? And how can it be mad to come close in a subsequent determination?
the selection operation also serving as the second determination” (emphasis added). However, claim 1 recites that “second image capturing to capture the image of the biological subject after the work is performed… a second determination to determine whether to select the biological subject from the image acquired by the second image capturing”. Thus, the claim 1 requires that the second image capturing occurs after the work and that the second determination is from the second image capturing. Therefore, it makes no sense that the, as recited in claim 2, that both the predetermined work and the second determination are the selection operation received by the input unit.
Claim 11 recites the limitation “the transfer target”, "the first container", and “the second container”.  There is insufficient antecedent basis for this limitation in the claim.
Depending claims do not remedy these deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100310139 (Kimura).


an image capturing device configured to perform first image capturing to capture an image of a biological subject before predetermined work is performed and second image capturing to capture the image of the biological subject after the work is performed (Kimura: “work” = Figs. 3, 7, 8, 10: s3-s12 | imaging before = Figs. 3, 7, 8, 10: s1 and/or s9 before work of s3-s12, e.g., initial image capturing prior to s10 | imaging after = Figs. 3, 7, 8, 10: s1 and/or s9 after work of s3-s12, e.g., next image capturing after s10 | Fig. 10: para 127: “to additionally acquire a macro image 4-2 of the observation region 2 ("YES" in Step S1-2), after acquiring a macro image 4-1 of the observation region 2 (Step S1-1) adjacent thereto, the stage 11 is moved to the adjacent observation region 2 ( Step S1-3), and the macro image 4-2 is acquired (Step S1-1” | Fig. 5A: para 59: “acquisition ranges of a macro image and a micro image before movement of the biological specimen” | Fig. 5B: para 60: “acquisition ranges of a macro image and a micro image after movement of the biological specimen”); 
a determination unit configured to make a first determination to determine whether to select the biological subject based on a predetermined selection criterion from the image acquired by the first image capturing, and a second determination to determine whether to select the biological subject from the image acquired by the second image capturing (Kimura: Figs. 3, 7, 8, 10: primarily s9; Figs. 4, 5, 6, 9, 11, 14, 16: primarily 1-1, 1-2, 1A, 1B, 1C, 1D, 3, 3A, 3B, 3C, 3D | paras 34, 48, 117: “identification information of the biological specimen extracted from the macro image changes”); 
a storage unit configured to store data regarding the selection criterion (Kimura: paras 34, 48, 117: “identification information of the biological specimen stored in the identification-information storing unit”); and 
a correction unit configured to update the data stored in the storage unit to make the first determination and the second determination about the biological subject come close to each other in a subsequent determination when the first determination and the second determination have different (Kimura: Figs. 3, 7, 8, 10: primarily s5| para 117 "when, for example, the identification information of the biological specimen 1 extracted from the macro image 4 changes, the biological-specimen specifying unit 17 may rewrite the identification information of the biological specimen 1 stored in the identification-information storing unit 15 with the updated position of the center of gravity, shape, size, brightness, etc. By doing so, even when the identification information for the target biological specimen 1 changes during observation, observation of the micro image 3 can be performed without losing the biological specimen 1 whose identification information has changed" | also see paras 34, 48: "when identification information of the biological specimen extracted from the macro image changes, the biological-specimen specifying unit may rewrite the identification information of the biological specimen stored in the identification-information storing unit").  

As per claim 2, Kimura teaches the image capturing system according to claim 1, further comprising an input unit configured to receive input from an operator regarding a selection operation on the biological subject, wherein the predetermined work is the selection operation received by the input unit, the selection operation also serving as the second determination (Kimura: See arguments and citations offered in rejecting claim 1 above; also see Figs. 3, 7, 8, 10: primarily s3, s4A | Figs. 3, 7, 8, 10: primarily s9. Note that execution after s10, i.e. pertaining to next image capture, would constitute second determination).  

As per claim 6, Kimura teaches the image capturing system according to claim 1, wherein the predetermined work is work of changing an image capturing condition in the first image capturing, and the second image capturing is performed under the changed image capturing condition (Kimura: See arguments and citations offered in rejecting claim 1 above; also see Figs. 3, 7, 8, 10: primarily s5-s9 – changed related to next image capturing; paras 34, 48, 117).  

As per claim 10, Kimura teaches the image capturing system according to claim 1, wherein in a stage in which determination is made that learning of the data regarding the selection criterion has progressed due to the update by the correction unit, the determination unit has an automatic determination mode in which a result of the first determination is used in the second determination (Kimura: See arguments and citations offered in rejecting claim 1 above; also see Fig. 14: para 142: “Then, after performing Step S2 to Step S5, the controller 13 calculates the amounts of movement from the position of the center of gravity of the target biological specimen 1 in the X-axis, Y-axis, and Z-axis directions, respectively (Step S6-h2)”).  

As per claim 13, Kimura teaches the image capturing system according to claim 2, wherein the predetermined work is work of changing an image capturing condition in the first image capturing, and the second image capturing is performed under the changed image capturing condition (Kimura: See arguments and citations offered in rejecting claim 6 above).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 3, 4, 11, 12, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100310139 (Kimura) as applied to claim 1 above, and further in view of US 20150362716 (Kei).

As per claim 3, Kimura teaches the image capturing system according to claim 1. Kimura does not teach the predetermined work is work of transferring the biological subject selected as a 4Attorney Docket No. 742421-000777 transfer target from a first container accommodating a plurality of the biological subjects to a second container, the first image capturing is image capturing of the biological subjects accommodated in the first container, and the second image capturing is image capturing of the biological subject transferred to the second container. Kei teaches these limitations (Kei: para 80: “the image acquisition unit further acquires microscopic images before and after a cell is sucked by the suction tip”: paras 28; 65, 66,  Figs. 1, 2, 4-7: primarily 320, 330, 110, 210).  

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Kei into Kimura since Kimura suggests microscopic imaging of cells before and after work is performed and also moving a stage supporting cells and setting a photographic range in iterative imaging in general and Kei suggests the beneficial use of microscopic imaging of cells before and after work is performed and also moving a stage supporting cells and setting a photographic range in iterative imaging wherein the cell is transferred from one container to another so that “analysis such as mass spectrometry is performed to the sucked cell or cell component” (Kei: para 5) in the analogous art of cell image analysis and extraction. The teachings of Kei can be incorporated into Kimura in that the cell is transferred from one container to another. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions 

As per claim 4, Kimura in view of Kei teaches the image capturing system according to claim 3, further comprising an analyzing unit configured to extract, regarding the biological subject selected or the biological subject not selected in the second determination, a feature amount of the biological subject based on the image captured by the second image capturing, wherein the correction unit is configured to update the data regarding the selection criterion based on the feature amount extracted by the analyzing unit (Kimura: See arguments and citations offered in rejecting claim 2 above; also see: para 10: “As the identification information of the biological specimen, any information that allows the biological specimen to be identified through image processing may be used, examples of which include the position of the center of gravity, shape, size, brightness, etc. of the biological specimen”; paras 92, 99, 104, 117, 124, 133, 142).  

As per claim 11, Kimura teaches a biological subject transfer device comprising: the image capturing system according to claim 1. Kimura does not teach a head device configured to perform transfer work of picking the biological subject selected as the transfer target from the first container accommodating the plurality of 6Attorney Docket No. 742421-000777 biological subjects and transferring the biological subject to the second container as the predetermined work. Kei teaches these limitations (Kei: See arguments and citations offered in rejecting claim 3 above).  

As per claim 12, arguments made in rejecting claim 3 are analogous to arguments for rejecting claim 12.

(Kimura: See arguments and citations offered in rejecting claim 2 above; also see: para 10: “As the identification information of the biological specimen, any information that allows the biological specimen to be identified through image processing may be used, examples of which include the position of the center of gravity, shape, size, brightness, etc. of the biological specimen”; paras 92, 99, 104, 117, 124, 133, 142).  

As per claim 19, arguments made in rejecting claim 11 are analogous to arguments for rejecting claim 19.

As per claim 20, arguments made in rejecting claim 11 are analogous to arguments for rejecting claim 20.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100310139 (Kimura) in view of US 20150362716 (Kei) as applied to claims 4 and 17 above, and further in view of Official Notice.

As per claim 5, Kimura in view of Kei teaches the image capturing system according to claim 4, wherein the [first] container includes a plurality of wells that accommodate the biological subjects, and the feature amount includes information on a number of the biological subjects accommodated in each of (Kei: See arguments and citations offered in rejecting claim 4 above: paras 7, 22, 45,  “calculates in real time a characteristic amount, such as size or brightness, of each cell”; para 8: “characteristic amount of each cell is illustrated in a histogram or a scatter diagram, and is also displayed in a list”). Kimura and Kei also teaches second container (Kei: See arguments and citations offered in rejecting claim 4 above). Kimura and Kei do not teach the second container includes a plurality of wells. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage “photographs a microscopic image of a large volume of cells in a cell culture well, and performs image processing of the
photographed image” (Kei: para 7) . The teachings of the prior art could have been incorporated into Kimura and Kei in that the second container includes a plurality of wells.

As per claim 18, arguments made in rejecting claim 5 are analogous to arguments for rejecting claim 18.


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100310139 (Kimura) as applied to claims 1 and 2 above, and further in view of Official Notice.

As per claim 7, Kimura teaches the image capturing system according to claim 1. Kimura does not teach the predetermined work is work of adding a reactive test substance to the 5Attorney Docket No. 742421-000777 biological subject.  Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of determining the changes that result from adding a reactive test subtance. The teachings of the prior art could have been incorporated into Kimura in that imaging is performed before and after adding a reactive test substance.

As per claim 14, arguments made in rejecting claim 7 are analogous to arguments for rejecting claim 14.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20100310139 (Kimura) and Official Notice as applied to claim 7 above, and further in view of US 20150362716 (Kei).

As per claim 9, arguments made in rejecting claim 3 are analogous to arguments for rejecting claim 9.

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Kei into Kimura in view of Official Notice since Kimura in view of Official Notice suggests microscopic imaging of cells before and after work is performed and also moving a stage supporting cells and setting a photographic range in iterative imaging in general and Kei suggests the beneficial use of microscopic imaging of cells before and after work is performed and also moving a stage supporting cells and setting a photographic range in iterative imaging wherein the cell is transferred from one container to another so that “analysis such as mass spectrometry is performed to the sucked cell or cell component” (Kei: para 5) in the analogous art of cell image analysis and extraction. The teachings of Kei can be incorporated into Kimura in view of Official Notice in that the cell is transferred from one container to another. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100310139 (Kimura) as applied to claims 1 and 2 above, and further in view of US 2011/0092762 (Wong).

As per claim 8, Kimura teaches the image capturing system according to claim 1. Kimura does not teach the predetermined work is work of waiting for an elapse of a predetermined test time after the first image capturing.  Wong teaches these limitations (Wong: Fig. 1, 16, 17: primarily time lapse image/imaging).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Wong into Kimura since Kimura suggests microscopic imaging of cells before and after work is performed and cell selection in general and Wong suggests the beneficial use of microscopic imaging of cells before and after work is performed and cell selection wherein the imaging is before and after elapsed time since “time-lapse imaging can be a useful tool to observe early embryo development” (Wong: para 6) in the analogous art of cell image analysis and extraction. The teachings of Wong can be incorporated into Kimura in that the imaging is before and after elapsed time. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.
	
As per claim 15, arguments made in rejecting claim 8 are analogous to arguments for rejecting claim 15.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 20100310139 (Kimura) in view of US 2011/0092762 (Wong) as applied to claim 8 above, and further in view of US 20150362716 (Kei).

As per claim 16, arguments made in rejecting claim 3 are analogous to arguments for rejecting claim 16.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662